                                         Case 3:17-cv-03695-MMC Document 269 Filed 02/24/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLANET AID, INC., et al.,                         Case No. 17-cv-03695-MMC (JSC)
                                                        Plaintiffs,
                                   8
                                                                                           ORDER RE: PLAINTIFFS’ MOTION
                                                 v.                                        FOR ISSUANCE OF LETTERS
                                   9
                                                                                           ROGATORY
                                  10     REVEAL, CENTER FOR
                                         INVESTIGATIVE REPORTING, et al.,                  Re: Dkt. No. 258
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Now before the Court is Plaintiffs’ motion for issuance of letters rogatory pursuant to 28

                                  14   U.S.C. § 1781 and Federal Rules of Civil Procedure 26(b)(1) and 28(b). (Dkt. No. 258.)

                                  15   Plaintiffs’ proposed letters rogatory seek the production of documents from and depositions of

                                  16   Malawian citizens Harrison Longwe, Kandani Ngwira, Innocent Chitosi, Mbachi Munthali, and

                                  17   Marko Zebiah (collectively, “Foreign Declarants”). (Id. at 5; see also Dkt. Nos. 258-1- 258-5,

                                  18   Exs. A-E.) Defendants do not oppose Plaintiffs’ motion, although they “disagree with the

                                  19   statements and characterizations of fact in that [m]otion.” (Dkt. No. 262 at 1.) After consideration

                                  20   of Plaintiffs’ motion and Defendants’ statement of non-opposition, the Court vacates the hearing

                                  21   scheduled for March 5, 2020 and GRANTS Plaintiffs’ motion.

                                  22                                         LEGAL STANDARD

                                  23          A letter rogatory is a formal request “from a court in which an action is pending[ ] to a

                                  24   foreign court to perform some judicial act.” 22 C.F.R. § 92.54; see also Intel Corp. v. Advanced

                                  25   Micro Devices, Inc., 542 U.S. 241, 247 n.1 (2004) (defining “letter rogatory” as “the request by a

                                  26   domestic court to a foreign court to take evidence from a certain witness”). The Federal Rules of

                                  27   Civil Procedure provide for the taking of depositions within foreign countries through letters

                                  28   rogatory. See Fed. R. Civ. P. 28(b)(1)(B) (“A deposition may be taken in a foreign country . . .
                                         Case 3:17-cv-03695-MMC Document 269 Filed 02/24/20 Page 2 of 3




                                   1   under a letter of request, whether or not captioned a ‘letter rogatory’; . . . .”). In accordance with

                                   2   Rule 28(b)(1)(B), “[t]he Department of State has power, directly, or through suitable channels . . .

                                   3   to receive a letter rogatory issued, or request made, by a tribunal in the United States, to transmit it

                                   4   to the foreign or international tribunal, officer, or agency to whom it is addressed, and to receive

                                   5   and return it after execution.” 28 U.S.C. § 1781(a)(2).

                                   6          Courts have “inherent power to issue Letters Rogatory,” United States v. Staples, 256 F.2d

                                   7   290, 292 (9th Cir. 1958), and “[w]hether to issue such a letter is a matter of discretion,” Barnes &

                                   8   Noble, Inc. v. LSI Corp., 2012 WL 1808849, at *2 (N.D. Cal. May 17, 2012). “When determining

                                   9   whether to exercise its discretion, a court will generally not weigh the evidence sought from the

                                  10   discovery request nor will it attempt to predict whether that information will actually be obtained.”

                                  11   Asis Internet Servs. v. Optin Global, Inc., No. C-05-05124 JCS, 2007 WL 1880369, at *3 (N.D.

                                  12   Cal. June 28, 2007). A court must instead apply “Rule 28(b) in light of the scope of discovery
Northern District of California
 United States District Court




                                  13   provided by the Federal Rules of Civil Procedure.” Id. (collecting cases). Under Rule 26(b),

                                  14   “[p]arties may obtain discovery regarding nonprivileged matter that is relevant to any party’s

                                  15   claim or defense.” Fed. R. Civ. P. 26(b)(1).

                                  16                                               DISCUSSION

                                  17          Plaintiffs request the issuance of letters rogatory because Defendants’ pending motion to

                                  18   strike the first amended complaint, (Dkt. No. 107), includes declarations of “all the Foreign

                                  19   Declarants” in support of that motion, (Dkt. No. 258 at 7). Plaintiffs assert that they “have the

                                  20   right to examine that testimony, under oath, to ensure its validity and to inquire about issues

                                  21   necessary for a formal response to Defendants’ [m]otion [to strike].” (Id.) Plaintiffs further assert

                                  22   that the testimony sought from the Foreign Declarants is relevant to Plaintiffs’ claims of

                                  23   defamation and proportional to the needs of the case. The Court agrees on both scores.

                                  24          First, all Foreign Declarants submitted declarations in support of Defendants’ motion to

                                  25   strike the first amended complaint, indicating that they are witnesses with relevant information.

                                  26   (See Dkt. Nos. 108; 115; 116; 117; 119.) Second, the first amended complaint identifies Mr.

                                  27   Longwe, Mr. Ngwira, and Mr. Zebiah as alleged sources of specific defamatory statements at

                                  28   issue. (See Dkt. No. 78 at ¶¶ 30, 75, 85-88, 97, 130, 187-88, 204.) Thus, the testimony of the
                                                                                          2
                                         Case 3:17-cv-03695-MMC Document 269 Filed 02/24/20 Page 3 of 3




                                   1   Foreign Declarants is relevant to Plaintiffs’ claims. See Fed. R. Civ. P. 26(b)(1). Finally, the

                                   2   requested discovery does not run afoul of Rule 26(b)(2)(C), which provides that courts “must limit

                                   3   the frequency or extent of discovery otherwise allowed” if the discovery sought “can be obtained

                                   4   from some other source that is more convenient, less burdensome, or less expensive.” See Fed. R.

                                   5   Civ. P. 26(b)(2)(C). Here, there is no alternative source of the information sought.

                                   6                                              CONCLUSION

                                   7          For the reasons set forth above, the Court GRANTS Plaintiffs’ motion for issuance of

                                   8   letters rogatory. The Court will sign and affix its seal to each of the letters rogatory submitted and

                                   9   return the letters with original signatures and seals to Plaintiffs’ counsel for forwarding to the

                                  10   United States Department of State.

                                  11          This Order disposes of Docket No. 258.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: February 24, 2020

                                  14

                                  15
                                                                                                      JACQUELINE SCOTT CORLEY
                                  16                                                                  United States Magistrate Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
